Citation Nr: 0712251	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-29 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected disabilities of the 
cervical spine and lumbar spine.

2.  Entitlement to service connection for dermatosis papulosa 
nigra (DPN).

3.  Entitlement to service connection for sexual dysfunction 
secondary to the service-connected disability of lumbar 
strain.

4.  Entitlement to a disability rating in excess of 20 
percent for arthritis and degenerative disc disease, C4-C7, 
of the cervical spine.

5.  Entitlement to a disability rating in excess of 20 
percent prior to August 2, 2005, and 40 percent from August 
2, 2005, for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978, and from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

This case was remanded by the Board in December 2004 to 
comply with the duty to notify and assist a claimant.  The 
notice and development have now been completed, and the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence to show a current 
disability of peripheral neuropathy of any of the 
extremities.

2.  The veteran's DPN did not manifest in service, and was 
not chronic in service; DPN was not continuous since service 
separation; and the competent medical evidence does not 
relate DPN to service or a service-connected disability.

3.  The weight of the competent medical evidence does not 
relate the veteran's current sexual dysfunction to a service-
connected disability, including lumbar spine disability.  

4.  For the entire appeal period of claim, the veteran's 
service-connected arthritis and degenerative disc disease of 
the cervical spine has more nearly approximated moderate 
limitation of motion of the cervical spine; for the period of 
claim from September 26, 2003, the veteran's service-
connected arthritis and degenerative disc disease of the 
cervical spine has not manifested favorable ankylosis of the 
entire cervical spine; and from September 23, 2002, the 
service-connected arthritis and degenerative disc disease of 
the cervical spine has not manifested incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during a 12 month period.

5.  For the entire appeal period of claim, the veteran's 
service-connected lumbosacral strain more nearly approximates 
moderate limitation of motion of the lumbosacral spine, and 
has not manifested severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; for the period 
of claim from September 26, 2003, the veteran's service-
connected lumbosacral strain has not at any time manifested 
unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and is not secondary to service-
connected disabilities of the cervical spine and lumbar 
spine.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2006). 

2.  DPN was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

3.  Sexual dysfunction is not secondary to the service-
connected disability of the lumbar strain.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006). 

4.  The criteria for a disability rating in excess of 20 
percent for arthritis and degenerative disc disease (C4-C7) 
of the cervical spine have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).
  
5.  The criteria for a disability rating in excess of 20 
percent prior to August 2, 2005, and 40 percent from August 
2, 2005, for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

There is no prejudice to the veteran in providing later 
notice followed by readjudication of the claim.  In Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), 
the Federal Circuit Court held that a Statement of the Case 
or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
July 2001, March 2002, June 2002, August 2002, May 2003, and 
December 2004 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claims, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claims.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
service connection claims are being denied, no disability 
rating or effective date will be assigned, so the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

VA medical records, VA examination reports and medical 
opinion, private treatment records, private medical evidence, 
and other lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  In compliance with the Board's December 
2004 remand, the RO issued a notice letter to the appellant 
(December 2004), obtained specialty VA examinations (August 
2005), then readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case (December 2005).  The 
Board finds that VA has substantially complied with the 
Board's December 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

(Secondary) Service Connection for Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy of the 
upper and lower extremities secondary to service-connected 
disabilities of the cervical and lumbar spine.  

The medical evidence of record, including VA treatment 
records and an August 2005 VA examination report, shows that 
the veteran has complained of radiating pain down the left 
leg, and numbness of the left upper extremity.  Clinical 
findings at the August 2005 VA neurological examination 
included depressed deep tendon reflexes in the upper 
extremities, with diminished sensory dermatomes (C5, C6, and 
C7) on the left side, and depressed deep tendon reflexes at 
the knees and ankles, and depressed (L4) dermatome on the 
left side; and diagnoses of likely radiculopathy associated 
with multilevel cervical spondylosis, with no clinical 
evidence of peripheral neuropathy, and likely left leg 
radiculopathy, with no clinical evidence of peripheral 
neuropathy in either leg.  

The competent medical evidence does not show that the 
veteran's complaints of numbness or loss of sensation of the 
extremities have resulted in a current diagnosis of 
disability of peripheral neuropathy.  While the veteran is 
competent to state what symptoms he experiences at any time, 
he is not competent to render a current diagnosis of 
peripheral neuropathy or relate his symptoms of the 
extremities to service-connected cervical spine or lumbar 
spine disabilities.  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  For these 
reasons, a preponderance of the evidence is against service 
connection for peripheral neuropathy of the upper and lower 
extremities, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

 Service Connection for DPN

The veteran contends that his currently diagnosed DPN is 
related to active duty service.  

Service medical records are negative for evidence of DPN.  
The evidence also shows that DPN was not continuous since 
service separation.  For example, post-service VA examination 
reports in 1984 and 1986 were negative for evidence of DPN.  
The first evidence of DPN was during VA treatment years after 
service in December 1997.  

Additionally, the competent medical evidence does not relate 
the currently diagnosed DPN to service or a service-connected 
disability.  The August 2005 VA examination report reflects 
the history of no service medical record evidence of DPN, 
current clinical findings and diagnosis of DPN, a medical 
treatise that DPN was a disorder of primarily African 
Americans that typically started in young-to-middle age 
adults, and the VA examiner's opinion that it would require 
speculation to opine whether the current DPN was present 
during service. 

On the question of whether the currently diagnosed DPN is 
related to service, the veteran is competent to testify about 
symptoms he experienced at any time, but is not competent to 
diagnose DPN in service or to relate his diagnosed DPN to 
service.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert, supra.

(Secondary) Service Connection for Sexual Dysfunction

The veteran contends that he currently has sexual dysfunction 
that is secondary to the service-connected disability of 
lumbar strain.

The evidence weighing in favor of the veteran's claim for 
secondary service connection includes a January 2007 opinion 
by N. A. Abbasi, M.D., that the veteran's sexual dysfunction 
was "most probably secondary to [the veteran's] lumbar 
radiculopathy, degenerative disk disease."  

The evidence weighing against the veteran's claim for 
secondary service connection includes the August 2005 VA 
examination report, which reflects the two to three year 
history of premature ejaculation, current complaints that 
included emotional problems with his wife and alteration in 
libido, review of medications, clinical examination of the 
veteran, and diagnosis of erectile dysfunction of premature 
ejaculation.  The VA examiner offered the opinion that it was 
unlikely that the veteran's erectile dysfunction of premature 
ejaculation was related to his back disability.  The bases 
for the opinion included that neurogenic-related premature 
ejaculation was rare; the possible origins of the veteran's 
sexual dysfunction were psychogenic, premature ejaculation 
related to erectile dysfunction, or neurogenic-related 
premature ejaculation; clinical testing revealed normal 
bulbocavernosus reflex.  

The Board finds that the August 2005 VA examiner's opinion on 
the question of etiology of the veteran's sexual dysfunction 
of premature ejaculation is of more probative value than Dr. 
Abbasi's January 2007 opinion.  Dr. Abbasi's January 2007 
statement reflects that his opinion was based on a one time 
visit of the veteran to his office, and does not indicate 
what, if any, examination was performed, any clinical 
findings, or any bases for the opinion.  The August 2005 VA 
examiner's opinion was based on a review of the history, 
current complaints, and clinical findings, and the VA 
examiner indicated the bases for the opinion, which included 
that neurogenic-related premature ejaculation was rare, and 
normal bulbocavernosus reflex upon clinical testing.  After a 
review of all the competent medical evidence, the Board finds 
that the weight of the competent medical evidence shows that 
the veteran's sexual dysfunction is not related to his 
service-connected lumbar spine disability.  

On the question of whether the currently diagnosed sexual 
dysfunction of premature ejaculation is related to the 
service-connected lumbar spine disability, the veteran is 
competent to testify about symptoms he experienced at any 
time, but is not competent to relate his currently diagnosed 
sexual dysfunction of premature ejaculation to a service-
connected disability.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of  primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.


Rating Cervical Spine Arthritis and DDD

The veteran contends that a disability rating in excess of 20 
percent is warranted for service-connected arthritis and 
degenerative disc disease (C4-C7) of the cervical spine.  

The service-connected arthritis and degenerative disc disease 
(C4-C7) of the cervical spine has been rated as 20 percent 
disabling under Diagnostic Codes 5010 (traumatic arthritis) 
and 5290 (limitation of motion of the cervical spine), under 
the schedular criteria for rating cervical spine disabilities 
that was in effect before September 26, 2003.  The schedular 
criteria for rating cervical spine disabilities in effect 
before September 26, 2003, 38 C.F.R. § 4.71a (Diagnostic Code 
5290), provided that severe limitation of motion of the 
cervical spine warranted a 30 percent rating; and moderate 
limitation of motion of cervical the cervical spine warranted 
a 20 percent rating.  

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, and the most favorable one 
must be applied.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the rating criteria in effect from September 26, 2003, 
the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5242 (arthritis of the spine) 
provides that cervical spine arthritis and degenerative disc 
disease is to be rated as follows: 40 percent for 
unfavorable ankylosis of the entire cervical spine; 30 
percent for favorable ankylosis of the entire cervical 
spine; and 20 percent for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees.  

Under the rating criteria in effect from September 23, 2002, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Diagnostic Code 5243, provided a 40 
percent rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 20 percent rating for 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  

The evidence of record includes an August 2005 VA spine 
examination report that reflects complaints of neck pain that 
radiated to the left arm; clinical findings of limitation of 
forward flexion of the cervical spine to 20 degrees, and 
combined ranges of motion of the cervical spine of 160 
degrees, with no additional limitation of motion, no 
fatigability, no weakness, no incoordination after repetitive 
movement, and degenerative changes in the cervical spine (C4-
C5-C6).  The diagnosis was cervical spine disc and joint 
disease.  

Other evidence of record includes VA treatment records that 
show treatment for cervical spine disability, including 
magnetic resonance imaging (MRI) findings in November 2003 
and December 2004 of degenerative disease of the cervical 
spine and C4-C5-C6 levels with some cord compression.  

After a review of the evidence, the Board finds that no more 
than a 20 percent rating is warranted under the previous 
criteria (in effect prior to September 26, 2003) for rating 
disabilities of the cervical spine, Diagnostic Code 5290.  
38 C.F.R. § 4.71a.  The evidence does not show that the 
veteran's cervical spine disability has manifested symptoms 
that more nearly approximate severe limitation of motion of 
the cervical spine, as required for the next higher rating of 
30 percent.  38 C.F.R. § 4.71a.  

The Board further finds that no more than a 20 percent rating 
would be warranted under the criteria for rating disabilities 
of the cervical spine, Diagnostic Code 5243 (intervertebral 
disc syndrome), for the period from September 23, 2002 
because the evidence of record does not show evidence of 
actual incapacitating episodes, including incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months, as required for 
a 30 percent rating under Diagnostic Code 5243 of this 
revised criteria.  38 C.F.R. § 4.71a.

The Board further finds that no more than a 20 percent rating 
would be warranted under the revised criteria for rating 
disabilities of the cervical spine, Diagnostic Code 5242 
(arthritis), for the period from September 26, 2003 (General 
Rating Formula for Diseases and Injuries of the Spine).  A 
higher rating than 20 percent is not warranted under the 
revised criteria of Diagnostic Code 5242 because the evidence 
of record does not show favorable ankylosis of the entire 
cervical spine, as required for a 30 percent rating under 
this revised criteria.  The evidence shows that the veteran 
still has at least 160 degrees of combined ranges of motion 
of the cervical spine that is not limited by pain or other 
orthopedic factors.  Because a preponderance of the evidence 
is against that aspect of a claim for an increased rating 
higher than 20 percent, there is no reasonable doubt to 
resolve in the veteran's favor.  38 C.F.R. § 3.102.
	
Rating Lumbosacral Strain

The veteran contends that a disability rating in excess of 40 
percent is warranted for service-connected lumbar strain.

In a December 2005 rating decision during the appeal, a 40 
percent rating was granted for service-connected lumbar 
strain, effective for the period of increased rating claim 
from August 2, 2005 (date of VA examination report).  

The service-connected lumbar strain was previously rated as 
20 percent disabling under Diagnostic Codes 5010 (traumatic 
arthritis) and 5290 (limitation of motion of the cervical 
spine), under the schedular criteria for rating cervical 
spine disabilities in effect before September 26, 2003.  
Diagnostic Code 5292 that was in effect prior to September 
26, 2003 provides a 20 percent rating for moderate limitation 
of motion of the lumbar spine, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5295 that was in effect prior to September 
26, 2003 provides a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position, and a 
40 percent rating for severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a. 

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  Under Diagnostic Code 
5237, using the General Rating Formula for Diseases and 
Injuries of the Spine,  a 50 percent rating is provided for 
unfavorable ankylosis of the entire thoracolumbar spine; a 
40 percent rating is provided for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a. 	

In this case, the 40 percent disability rating was assigned 
under the rating criteria that was revised September 26, 
2003, Diagnostic Code 5237 (strain), based on the clinical 
finding of forward flexion of the thoracolumbar spine limited 
to 25 degrees (30 degrees or less required for a 40 percent 
rating).  38 C.F.R. § 4.71a.  The evidence of record includes 
an August 2005 VA spine examination report that reflects the 
veteran's complaints of low back pain and left leg weakness 
and pain radiating to the left leg, and reports of wearing a 
DLSO brace or thoracolumbar support orthotics; clinical 
findings of limitation of forward flexion of the lumbar spine 
to 25 degrees, limited by pain that began at 25 degrees.  
Other clinical findings at the VA examination included 
combined ranges of motion of the lumbosacral spine of 115 
degrees, with no additional limitation of motion due to pain, 
no fatigability, no weakness, and no incoordination after 
repetitive movements.  The diagnosis was fractured transverse 
process of L1 to L4.  

Other evidence of record includes VA treatment records that 
show treatment for lumbar strain, including MRI findings in 
November 2004 of fractures of the transverse processes of the 
L1 through L4 vertebral bodies on the left side.  An October 
2000 VA examination report shows that the veteran had 60 
degrees in forward flexion, and mild left paralumbar muscle 
spasm.

The Board finds that the clinical finding of limitation of 
forward flexion of the lumbar spine to 25 degrees (limited by 
pain) meets the criteria for a 40 percent rating under the 
revised rating criteria (Diagnostic Code 5237).  Painful 
motion is considered limited motion at the point that the 
pain actually sets in.  See VAOPGCPREC 9-98.  

The Board further finds that no more than a 40 percent rating 
would be warranted under the revised criteria for rating 
disabilities of the thoracolumbar spine, Diagnostic Code 
5237, for the period from September 26, 2003 (General Rating 
Formula for Diseases and Injuries of the Spine).  A higher 
rating than 40 percent is not warranted under the revised 
criteria of Diagnostic Code 5237 because the evidence of 
record does not show unfavorable ankylosis of the entire 
thoracolumbar  spine, as required for a 50 percent rating 
under this revised criteria.  The evidence shows that the 
veteran still has at least 115 degrees of combined ranges of 
motion of the thoracolumbar spine that is not limited by pain 
or other orthopedic factors.  

The Board also finds that no more than a 20 percent rating 
would be warranted under the previous criteria (in effect 
prior to September 26, 2003) for rating disabilities of the 
lumbar spine, Diagnostic Codes 5292 or 5295, for the period 
of the claim prior to August 2, 2005.  The evidence does not 
show that for this period of claim the veteran's lumbar 
strain manifested limitation of motion of the lumbar spine 
that more nearly approximated severe limitation of motion 
(Diagnostic Code 5292), or that the lumbar strain manifested 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic 

changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a. 

A higher rating than 40 percent for the period of the claim 
from August 2, 2005 is not possible because 40 percent is the 
maximum disability rating provided under the previous 
criteria (in effect prior to September 26, 2003) for rating 
disabilities of the lumbar spine, Diagnostic Codes 5292 or 
5295.  Because a preponderance of the evidence is against 
that aspect of a claim for an increased rating higher than 20 
percent for the period prior to August 2, 2005, and 40 
percent for the period from August 2, 2005, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2006).  In this case, 
there is no evidence that the veteran's service-connected 
spine disabilities have resulted either in frequent 
hospitalizations or interfered with his employment.  


ORDER

Service connection for peripheral neuropathy secondary to 
service-connected disabilities of the cervical spine and 
lumbar spine is denied.

Service connection for DPN is denied.

Service connection for sexual dysfunction secondary to the 
service-connected disability of lumbar strain is denied.

A disability rating in excess of 20 percent for arthritis and 
degenerative disc disease (C4-C7) of the cervical spine is 
denied.

A disability rating in excess of 20 percent prior to August 
2, 2005, and in excess of 40 percent from August 2, 2005, for 
lumbosacral strain, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


